Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1-9, 11-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-19 of US Patent 11,082,954.
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 1
‘954 patent Claim 1
A method of a first User Equipment (UE) for transmitting a Hybrid Automatic Repeat Request acknowledgement (HARQ-ACK) codebook to a network on a Physical Uplink Control Channel (PUCCH) resource or a Physical Uplink Shared Channel (PUSCH) resource in a third slot, the method comprising:
A method of a first User Equipment (UE) for transmitting a sidelink Hybrid Automatic Repeat Request acknowledgement (HARQ-ACK) codebook to a network on a Physical Uplink Control Channel (PUCCH) resource or a Physical Uplink Shared Channel (PUSCH) resource in a third slot, the method comprising:
receiving, from the network, a configuration of a sidelink resource pool in at least one of a carrier or a cell, wherein:
receiving, from the network, a configuration of a sidelink resource pool in at least one of a carrier or a cell, wherein:
Physical Sidelink Feedback Channel (PSFCH) resources of the sidelink resource pool are configured, periodically with a period of N slots, in slots of the sidelink resource pool; and N is larger than 1;
Physical Sidelink Feedback Channel (PSFCH) resources of the sidelink resource pool are configured, periodically with a period of N slots, in slots of the sidelink resource pool; and N is larger than 1;
receiving, from the network, a configuration with a set of time offsets;
receiving, from the network, a configuration with a set of time offsets for determining an association set, wherein: the association set comprises a set of slots of the sidelink resource pool; the set of slots is earlier than the third slot; and the set of slots is determined based upon the set of time offsets;
receiving a Downlink Control Information (DCI) for scheduling one or more sidelink resources in the sidelink resource pool, wherein the DCI indicates the third slot for transmission, to the network, of HARQ-ACK feedback information associated with a sidelink data transmission on a sidelink resource of the one or more sidelink resources;
receiving a Downlink Control Information (DCI) for scheduling one or more sidelink resources in the sidelink resource pool, wherein the DCI indicates the third slot for transmission, to the network, of sidelink HARQ-ACK feedback information associated with a sidelink data transmission on a sidelink resource of the one or more sidelink resources;
performing the sidelink data transmission on the sidelink resource to a second UE;
performing the sidelink data transmission on the sidelink resource to a second UE;
at least one of monitoring or receiving a HARQ-ACK feedback, via a first PSPCH resource, from the second UE in response to the sidelink data transmission;
at least one of monitoring or receiving a sidelink HARQ-ACK feedback, via a first PSFCH resource in a slot in the association set, from the second UE in response to the sidelink data transmission;
determining one or more first slots based upon one or more time offsets in the set of time offsets, wherein each slot of the one or more first slots comprises at least one of the PSFCH resources of the sidelink resource pool; and
determining one or more first slots, wherein each slot of the one or more first slots is in the association set and each slot of the one or more first slots comprises at least one of the PSFCH resources of the sidelink resource pool; and
generating the HARQ-ACK codebook based upon one or more first occasions, wherein the one or more first occasions is determined or derived based upon the one or more first slots and the period of N slots and the HARQ-ACK feedback information is associated with an occasion, of the one or more first occasions, associated with the first PSFCH resource.
generating the sidelink HARQ-ACK codebook based upon one or more first occasions, wherein the one or more first occasions is determined or derived based upon the one or more first slots and the period of N slots and the sidelink HARQ-ACK feedback information is on an occasion, of the one or more first occasions, associated with the first PSFCH resource


As can be seen by the direct claim comparison, claim 1 of the instant application recites a substantially similar broader variation of claim 1 of the ‘954 patent; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.

Regarding claim 2, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 2
‘954 patent Claim 1, 2
wherein at least one of: the one or more first slots are in a set of slots determined based upon the set of time offsets;
each slot of the one or more first slots is earlier than the third slot;
a slot, in the set of slots, that comprises PSFCH resource of the sidelink resource pool is counted in determining the one or more first slots; or
a slot, in the set of slots, that does not comprise PSFCH resource of the sidelink resource pool is not counted as any occasion in determining or deriving the one or more first occasions.
…and the set of slots is determined based upon the set of time offsets
…the set of slots is earlier than the third slot;
…wherein each slot of the one or more first slots is in the association set and each slot of the one or more first slots comprises at least one of the PSFCH resources of the sidelink resource pool;
(claim 2) wherein at least one of: a slot of the one or more first slots is counted as N occasions in determining or deriving the one or more first occasions; or a slot, in the association set, that does not comprise PSFCH resource of the sidelink resource pool is not counted as any occasion in determining or deriving the one or more first occasions.



Regarding claim 3, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 3
‘954 patent Claim 2, 3
wherein at least one of: a slot of the one or more first slots is counted as N occasions in determining or deriving the one or more first occasions;
a first number of the one or more first occasions is determined or derived based upon a product of a first number of the one or more first slots and N;
a first number of the one or more first occasions is equal to the product of a first number of the one or more first slots and N;
a size of the HARQ-ACK codebook corresponds to a first number of the one or more first occasions; or
the size of the HARQ-ACK codebook corresponds to the product of a first number of the one or more first slots and N.
wherein at least one of: a slot of the one or more first slots is counted as N occasions in determining or deriving the one or more first occasions;
(claim 3) wherein at least one of: a first number of the one or more first occasions is determined or derived based upon a product of a first number of the one or more first slots and N;
a first number of the one or more first occasions is equal to the product of a first number of the one or more first slots and N;
a size of the sidelink HARQ-ACK codebook corresponds to a first number of the one or more first occasions; or
the size of the sidelink HARQ-ACK codebook corresponds to the product of a first number of the one or more first slots and N.


Regarding claim 4 and ‘954 patent claim 4, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 5 and ‘954 patent claim 5, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 6 and ‘954 patent claim 6, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 7 and ‘954 patent claim 7, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 8 and ‘954 patent claim 8, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 9 and ‘954 patent claim 9, although the conflicting claims are not identical, they are not patentably distinct from each other.

Regarding claim 11, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 11
‘954 patent Claim 10
A method of a first User Equipment (UE) for transmitting a Hybrid Automatic Repeat Request acknowledgement (HARQ-ACK) codebook to a network in a third slot, the method comprising:

receiving, from the network, a first configuration with a set of time offsets;
A method of a first User Equipment (UE) for transmitting a sidelink Hybrid Automatic Repeat Request acknowledgement (HARQ-ACK) codebook to a network in a third slot, the method comprising: receiving, from the network, a first configuration with a set of time offsets for determining an association set,
receiving, from the network, a second configuration with a plurality of sidelink resource pools in at least one of a carrier or a cell, wherein:
receiving, from the network, a second configuration with a plurality of sidelink resource pools in at least one of a carrier or a cell, wherein:
the plurality of sidelink resource pools comprises a first sidelink resource pool and a second sidelink resource pool;
the plurality of sidelink resource pools comprises a first sidelink resource pool and a second sidelink resource pool;
Physical Sidelink Feedback Channel (PSFCH) resources of the first sidelink resource pool are configured, periodically with a period of N1 slots, in slots of the first sidelink resource pool; and
Physical Sidelink Feedback Channel (PSFCH) resources of the first sidelink resource pool are configured, periodically with a period of N1 slots, in slots of the first sidelink resource pool; and
PSFCH resources of the second sidelink resource pool are configured, periodically with a period of N2 slots, in slots of the second sidelink resource pool;
PSFCH resources of the second sidelink resource pool are configured, periodically with a period of N2 slots, in slots of the second sidelink resource pool;
determining one or more first slots based upon one or more first time offsets in the set of time offsets, wherein each slot of the one or more first slots comprises at least one of the PSFCH resources of the first sidelink resource pool;
determining one or more first slots, wherein each slot of the one or more first slots is in the association set and each slot of the one or more first slots comprises at least one of the PSFCH resources of the first sidelink resource pool;
determining one or more second slots based upon one or more second time offsets in the set of time offsets, wherein each slot of the one or more second slots comprises at least one of the PSFCH resources of the second sidelink resource pool; and
determining one or more second slots, wherein each slot of the one or more second slots is in the association set and each slot of the one or more second slots comprises at least one of the PSFCH resources of the second sidelink resource pool; and
generating the HARQ-ACK codebook based upon one or more first occasions and one or more second occasions, wherein:
generating the sidelink HARQ-ACK codebook based upon one or more first occasions and one or more second occasions, wherein:
the one or more first occasions is determined or derived based upon the one or more first slots and the period of N1 slots; and
the one or more first occasions is determined or derived based upon the one or more first slots and the period of N1 slots; and
the one or more second occasions is determined or derived based upon the one or more second slots and the period of N2 slots.
the one or more second occasions is determined or derived based upon the one or more second slots and the period of N2 slots.


Regarding claim 12 and ‘954 patent claim 11, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 13 and ‘954 patent claim 12, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 14 and ‘954 patent claim 13, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 15 and ‘954 patent claim 14, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 16 and ‘954 patent claim 15, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 17 and ‘954 patent claim 11, 16, 17, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 18 and ‘954 patent claim 11, 16, 17, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 19 and ‘954 patent claim 18, although the conflicting claims are not identical, they are not patentably distinct from each other.
Regarding claim 20 and ‘954 patent claim 19, although the conflicting claims are not identical, they are not patentably distinct from each other.

Claim 10 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11,082,954 in view of Guo (US 2020/0029318).
Claim 10 of the ‘954 patent does not disclose: wherein the DCI indicating the third slot for transmission comprises the DCI indicating one time offset from the set of time offsets.  Guo from an analogous art teaches (see at least 0355-0356, DCI format fields may indicate a slot offset for sidelink ACK/NACK feedback).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to add the functionality of Guo into the system of claim 1 of the ‘954 patent in order to implement suitable downlink control signaling for sidelink ACK configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hwang et al. (US 2020/0266857) discloses a method for transmitting a feedback information in a wireless communications system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687. The examiner can normally be reached Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Siren Wei/
Patent Examiner
Art Unit 2467